DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 13-19, 21 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 1,528,696) in view of Matcham (GB 1277872 A) and Hedman (WO 90/13394 A1).
Regarding claim 1, Robinson discloses a heat exchanger comprising:
an inlet (11, Fig. 1) for receiving bulk solids (for receiving grain);
a plurality of heat transfer plate assemblies (bottom three groups of assemblies shown in Fig. 2 that is made up by radiators 30), each of the heat transfer plate assemblies comprising:
a first sheet (left half of a radiator 30 as shown in Fig. 4) having a first pair of holes (holes 32 in the left half of the radiator 30, Fig. 2) extending through the first sheet and channels (top and bottom channels in the radiator half with respected to Fig. 4, with a middle part 31 between) formed thereof, for the flow of fluid from a first of the first pair of holes, through the channels, to a second of the first pair of holes (see the side view of the radiators 30 in Fig. 3 and page 3, lines 32-40, water flows from bottom hole to top hole of the radiator); and
a second sheet (right half of a radiator 30 as shown in Fig. 4) bonded to the first sheet to enclose the channels between the first sheet and the second sheet (the left and right are bonded in an enclosed manner so water is circulated only in the radiator 30), the second sheet including a second pair of holes (holes 32 in the right half of the radiator 30, Fig. 2) generally aligned with the first pair of holes of the first sheet to form a first through hole (lower through hole of each radiator 30, see Figs. 2 and 3) extending from one side of the heat transfer plate assembly to an opposing side of the heat transfer plate assembly (the lower through hole in each of the radiators 30 extends through the left and right side of the radiators 30, see for reference in Fig. 3), and a second through hole (upper through hole of each radiator 30, see Figs. 2 and 3) extending from the one side of the heat transfer plate assembly to the opposing side of the heat transfer plate assembly (the upper through hole in each of the radiators 30 extends through the left and right side of the radiators 30, see for reference in Fig. 3) to facilitate flow of the fluid through the first through hole, through the channels, and through the second through hole (the flow inside the radiator 30 is provided from pipe 34, through the lower through hole, channels of the radiator between the holes and out from the upper through hole);
wherein first through holes, including the first through hole of each of the heat transfer plate assemblies are aligned (lower through holes in each of the radiator 30 are aligned to form a straight channel in one group out of six groups of radiators 30, see for reference in Fig. 2) and second through holes, including the second through hole of each of the heat transfer plate assemblies are aligned (upper through holes in each of the radiator 30 are aligned to form a straight channel in one group out of six groups of radiators 30, see for reference in Fig. 2);
supports (casing 43) for supporting the plurality of heat transfer plate assemblies (that supports the radiators 30, see Fig. 2).
Robinson fails to explicitly disclose a plurality of flat heat transfer plate assemblies, a generally flat first sheet and a generally flat second sheet; and
Robinson fails to disclose a generally flat first sheet having channels formed in a surface thereof,
a plurality of first and second spacers disposed between adjacent heat transfer plate assemblies to space the adjacent heat transfer plate assemblies apart to facilitate the flow of the bulk solids from the inlet, between the adjacent heat transfer plate assemblies (only one spacer 31 is disclosed between each radiator 30 in Robinson),
 the first spacers including first spacer holes extending through the first spacers and aligned with the first through holes of the adjacent heat transfer plate assemblies, the second spacers including second spacer holes extending through the second spacers and aligned with the second through holes of the adjacent heat transfer plate assemblies, wherein the first through holes extending through the plurality of heat transfer plate assemblies and the first spacer holes extending through the first spacers are aligned to form a first fluid manifold, and the second through holes extending through the plurality of heat transfer plate assemblies and the second spacer holes extending through the second spacers are aligned to form a second fluid manifold, and the plurality of channels of each of the heat transfer plate assemblies extend from the first fluid manifold to the second fluid manifold.
Matcham discloses a plurality of flat heat transfer plate assemblies (a plurality of plate pairs 36 in heat exchanger 58, Fig. 3), a generally flat first sheet (a plate 36 in the plate pair, in a flat shape in Fig. 1) and a generally flat second sheet (the other plate 36 in the plate pair, in a flat shape in Fig. 1). Macham further discloses a generally flat first sheet having channels (passages B, Fig. 1) formed in a surface (the passages B are formed in a surface 40) thereof.
Hedman discloses a plurality of first and second spacers (spacers 10 at each end of a plate assembly 2a and 2b, Fig. 3) disposed between adjacent heat transfer plate assemblies (plurality of spacers 10 are provided between adjacent plate assemblies 2a and 2b, see Fig. 4) to space the adjacent heat transfer plate assemblies apart to facilitate the flow of the bulk solids from the inlet, between the adjacent heat transfer plate assemblies (the spacers allows a space 1b to allow a flow of heat exchange fluid or substances through),
the first spacers (the spacers 10 at one end of the plate assemblies 2a and 2b) including first spacer holes extending through the first spacers (holes 10a through the spacers 10, Fig. 4) and aligned with the first through holes of the adjacent heat transfer plate assemblies (the holes 10a is aligned with plate holes 2a2 as shown in Fig. 4), the second spacers (the spacers 10 at another end of the plate assemblies 2a and 2b)  including second spacer holes extending through the second spacers (holes 10a of the spacers 10 at another end of the plate assemblies 2a and 2b) and aligned with the second through holes of the adjacent heat transfer plate assemblies (the holes 10a is aligned with plate holes 2a2 at another end, see Fig. 4 for reference), wherein the first through holes extending through the plurality of heat transfer plate assemblies and the first spacer holes extending through the first spacers are aligned to form a first fluid manifold (8a, see Fig. 4 for the one end of the plate assemblies 2a and 2b), and the second through holes extending through the plurality of heat transfer plate assemblies and the second spacer holes extending through the second spacers are aligned to form a second fluid manifold (8a, see Fig. 4 for the another end of the plate assemblies 2a and 2b), and the plurality of channels of each of the heat transfer plate assemblies extend from the first fluid manifold to the second fluid manifold (channels between plates 2a and 2b is provided between the two manifolds 8a).
Therefore, the structure of each radiator 30 in Robinson can be replaced with the structure of Matcham having a flat first and second sheet with the channels formed in a surface of the first flat sheet; and Hedman having two spacer plates at each ends of heat exchange plate pairs and provided between each heat exchange plate pairs. Since two spacers 10 in Hedman is smaller than one large spacer 31 in Robinson, a heat exchange area is increased to increase heat exchange efficiency as a result of the modification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of flat heat transfer plate assemblies, a generally flat first sheet and a generally flat second sheet; a generally flat first sheet having channels formed in a surface thereof in Robinson as taught by Matcham in order to increase the heat exchanger efficiency (page 2, lines 49-54 of Matcham). Also, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of first and second spacers disposed between adjacent heat transfer plate assemblies to space the adjacent heat transfer plate assemblies apart to facilitate the flow of the bulk solids from the inlet, between the adjacent heat transfer plate assemblies,
the first spacers including first spacer holes extending through the first spacers and aligned with the first through holes of the adjacent heat transfer plate assemblies, the second spacers including second spacer holes extending through the second spacers and aligned with the second through holes of the adjacent heat transfer plate assemblies, wherein the first through holes extending through the plurality of heat transfer plate assemblies and the first spacer holes extending through the first spacers are aligned to form a first fluid manifold, and the second through holes extending through the plurality of heat transfer plate assemblies and the second spacer holes extending through the second spacers are aligned to form a second fluid manifold, and the plurality of channels of each of the heat transfer plate assemblies extend from the first fluid manifold to the second fluid manifold in Robinson as taught by Hedman in order to increase heat exchange area for increasing heat exchange efficiency.
Regarding claim 2, Robinson as modified further discloses wherein each of the first pair of holes is located near a respective one of opposing edges of the first sheet (the holes in the left half radiator 30 are respectively located near top and bottom sides of the radiator, see Fig. 2) and 
the first through holes are disposed near a first side edge and the second through holes are disposed near a second side edge of the heat transfer plate assemblies (the assembly of radiators 30 has their aligned holes respectively located near the top sides and bottom sides of the radiator assembly).
Regarding claim 4, Robinson as modified further discloses wherein the each of the heat transfer plate assemblies comprise a third sheet (left half of another radiator 30 as shown in Fig. 4 adjacent to the radiator 30 in claim 1) having a third pair of holes (holes 32, Fig. 2) extending through the third sheet, each of the third pair of holes generally aligned with the first pair of holes of the first sheet (see Fig. 4), the third sheet having third sheet channels (top and bottom channels in the radiator half with respected to Fig. 4, with a middle part 31 between) extending along a surface thereof (along interior surface of the left half) and being bonded to the first sheet to enclose the third sheet channels, for the flow of fluid between the third pair of holes (the left half of the adjacent radiator 30 is bonded to the left half of the radiator 30 through the right half of the radiator 30, so the water can pass through the holes and reaching the adjacent radiator 30).
Regarding claim 5, Robinson as modified further discloses wherein the each of the heat transfer plate assemblies comprise a fourth sheet bonded to the third sheet (right half of another radiator 30 as shown in Fig. 4, that is bonded to the left half) and having a fourth pair of holes extending through the fourth sheet (holes 32, Fig. 2), each of the fourth pair of holes generally aligned with the first pair of holes of the first sheet (the holes are aligned in a straight channels or manifolds for water inlet and outlet in each radiator 30), the fourth sheet having fourth sheet channels (top and bottom channels in the radiator half with respected to Fig. 4, with a middle part 31 between) extending along a surface thereof (along interior surface of the right half) and being bonded to the first sheet to enclose the third sheet channels, for the flow of fluid between the third pair of holes (the right half of the adjacent radiator 30 is also bonded to the radiator 30 to receive of supply water to or from the radiator 30).
Regarding claim 11, Robinson as modified further discloses wherein the plurality of heat transfer plate assemblies are arranged in a first bank having the plurality of the heat transfer plate assemblies (top three groups in Fig. 2) and the plurality of the first spacers and second spacers (each group includes the first and second spacers as modified in view of Hedman), and a second bank including a second plurality of the heat transfer plate assemblies (bottom three groups in Fig. 2, identical to the bottom three) and a second plurality of the first and second spacers (each bottom three groups includes the first and second spacers as modified in view of Hedman).
Regarding claim 13, Robinson as modified further discloses wherein the first through holes of the second heat transfer plate assemblies in the second bank are fluidly coupled together by the second plurality of first spacers (bottom three radiator assemblies also have the modified spacers 10 at each ends of the radiators 30) to form a third fluid manifold (bottom aligned holes that forms straight channels or manifolds of the bottom three radiator assemblies), and the second through holes of the second heat transfer plate assemblies in the second bank are fluidly coupled together by the second plurality of second spacers (bottom three radiator assemblies also have the modified spacers 10 at each ends of the radiators 30) to form a fourth fluid manifold (top aligned holes that forms straight channels or manifolds of the bottom three radiator assemblies).
Regarding claim 14, Robinson as modified further discloses wherein the first bank is disposed above the second bank to facilitate the flow of the bulk solids between spaces between the first plurality of the heat transfer plate assemblies of the first bank, and into spaces between the second plurality of heat transfer plate assemblies of the second bank (see claim 11, the top radiator is above the bottom radiator in Fig. 3, the grain flows from the top to bottom radiator).
Regarding claim 15, Robinson as modified further discloses wherein the first fluid manifold and second fluid manifold of the first bank are in fluid communication with the third fluid manifold and the fourth fluid manifold of the second bank (the top and bottom radiators including their manifolds are fluidly connected through pipe 36).
Regarding claim 16, Robinson as modified further discloses wherein the second fluid manifold is fluidly coupled to one of the third fluid manifold or the fourth fluid manifold (the top aligned holes in the top radiator assembly is fluidly coupled to any aligned holes in the bottom radiator assembly since a water circuit is defined in the two radiator assemblies in Fig. 3).
Regarding claim 17, Robinson as modified further discloses a fluid inlet coupled to the first fluid manifold and a fluid outlet coupled to another of the third fluid manifold or the fourth fluid manifold (the bottom aligned holes of the top radiator assembly receives water out from the top aligned holes of the bottom radiator assembly).
Regarding claim 18, Robinson as modified further discloses wherein the plurality of heat transfer plate assemblies are arranged in a plurality of banks, including a top bank, a bottom bank, and intermediate banks disposed generally between the top bank and the bottom bank for the flow of the bulk solids, by the force of gravity, through spaces in each of the banks (5 banks of radiators 30, see Fig. 1, arranged top to bottom, where the grain is supplied to inlet 11, through the 5 banks of radiators 30, and discharged in 24).
Regarding claim 19, Robinson discloses a heat exchanger comprising:
an inlet for receiving bulk solids (for receiving grain);
a plurality of heat transfer plate assemblies (radiators 30) arranged in banks (top and bottom banks of radiators 30, see Fig. 3) with the heat transfer plate assemblies of each bank arranged generally parallel to each other (all radiator plates are vertically aligned), each of the heat transfer plate assemblies comprising:
a first sheet (left half of a radiator 30 as shown in Fig. 4) having a plurality of channels (top and bottom channels in the radiator half with respected to Fig. 4, with a middle part 31 between) extending along a surface thereof (along interior surface of the left half); and
a second sheet (right half of a radiator 30 as shown in Fig. 4) bonded to the first sheet to enclose the channels between the first sheet and the second sheet (the left and right are bonded in an enclosed manner so water is circulated only in the radiator 30), the first sheet and the second sheet together having a first through hole (aligned bottom hole of the bottom bank in Fig. 3) extending from one side of the heat transfer plate assembly to an opposinq side of the heat transfer plate assembly (the bottom hole in each of the radiators 30 extends through the left and right side of the radiators 30, see for reference in Fig. 3), near a first side edge (bottom edge) of the heat transfer plate assemblies and in fluid communication with first ends of the channels (bottom ends), and a second through hole (aligned top hole of the top bank in Fig. 3) extending from the one side of the heat transfer plate assembly to the opposing side of the heat transfer plate assembly (the top hole in each of the radiators 30 extends through the left and right side of the radiators 30, see for reference in Fig. 3), near a second side edge (top edge) of the heat transfer plate assembly and in fluid communication with second ends of the channels (top ends) to facilitate flow of the fluid through the first through holes, through the channels, and through the second through holes (from pipe 34, through the bottom through hole, channel of the radiator between the holes and out from the top through hole);
supports (casing 43) for supporting the banks of heat transfer plate assemblies (that supports the radiators 30, see Fig. 2).
Robinson fails to explicitly disclose a plurality of flat heat transfer plate assemblies, a generally flat first sheet and a generally flat second sheet; and
Robinson fails to disclose a plurality of spacers including first and second spacers disposed between adjacent heat transfer plate assemblies within each bank, to space the adjacent heat transfer plate assemblies apart to facilitate the flow of the bulk solids from the inlet, between the adjacent heat transfer plate assemblies, the spacers including holes extending therethrough (only one spacer 31 is disclosed between each radiator 30 in Robinson), and
wherein the heat transfer plate assemblies and spacers in each bank are coupled together such that the first through holes of the heat transfer plate assemblies and holes of the first spacers form a first fluid manifold, and the second through holes and holes of the second spacers form a second fluid manifold in each bank, and the plurality of channels of each of the heat transfer plate assemblies extend from the first fluid manifold to the second fluid manifold.
Matcham discloses a plurality of flat heat transfer plate assemblies (a plurality of plate pairs 36 in heat exchanger 58, Fig. 3), a generally flat first sheet (a plate 36 in the plate pair, in a flat shape in Fig. 1) and a generally flat second sheet (the other plate 36 in the plate pair, in a flat shape in Fig. 1). Macham further discloses a generally flat first sheet having channels (passages B, Fig. 1) formed in a surface (the passages B are formed in a surface 40) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of flat heat transfer plate assemblies, a generally flat first sheet and a generally flat second sheet in Robinson as taught by Matcham since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Hedman discloses a plurality of spacers including first and second spacers (spacers 10 at each end of a plate assembly 2a and 2b, Fig. 3) disposed between adjacent heat transfer plate assemblies (plurality of spacers 10 are provided between adjacent plate assemblies 2a and 2b, see Fig. 4) to space the adjacent heat transfer plate assemblies apart to facilitate the flow of the bulk solids from the inlet, between the adjacent heat transfer plate assemblies (the spacers allows a space 1b to allow a flow of heat exchange fluid or substances through), the spacers including holes (10a) extending therethrough,
wherein the heat transfer plate assemblies and spacers in each bank are coupled together such that the first through holes of the heat transfer plate assemblies and holes of the first spacers form a first fluid manifold (the spacer hole 10a and the plate holes 2a2 coupled and aligned together to form manifold 8a, see Fig. 2a-c and 4), and the second through holes and holes of the second spacers spacers form a second fluid manifold (the spacer hole 10a and the plate holes 2a2 in opposite end of the heat exchanger coupled and aligned together to form a manifold in the opposite end) in each bank, and the plurality of channels of each of the heat transfer plate assemblies extend from the first fluid manifold to the second fluid manifold (channels between plates 2a and 2b is provided between the two manifolds 8a).
Therefore, the structure of each radiator 30 in Robinson can be replaced with the structure of Hedman having two spacer plates at each ends of heat exchange plate pairs and provided between each heat exchange plate pairs. Since two spacers 10 in Hedman is smaller than one large spacer 31 in Robinson, a heat exchange area is increased to increase heat exchange efficiency as a result of the modification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of spacers including first and second spacers disposed between adjacent heat transfer plate assemblies within each bank, to space the adjacent heat transfer plate assemblies apart to facilitate the flow of the bulk solids from the inlet, between the adjacent heat transfer plate assemblies, the spacers including holes extending therethrough, and
wherein the heat transfer plate assemblies and spacers in each bank are coupled together such that the first through holes of the heat transfer plate assemblies and holes of the first spacers form a first fluid manifold, and the second through holes and holes of the second spacers form a second fluid manifold in each bank, and the plurality of channels of each of the heat transfer plate assemblies extend from the first fluid manifold to the second fluid manifold in Robinson as taught by Hedman in order to increase heat exchange area for increasing heat exchange efficiency.
Regarding claim 21, Robinson as modified further discloses wherein the heat transfer plate assemblies comprise one or more further sheets (left and right halves of adjacent radiator 30) bonded with the first sheet and the second sheet (bonded to the left and right halves of the radiator 30), the first through holes and second through holes extending through the one or more further sheets (the bottom and top aligned holes of the bottom radiator extends through the respective hole in left and right halves of the adjacent radiator 30), and including further channels therein extending from the first through holes to the second through holes to facilitate flow of the fluid through the first through holes (top and bottom channels in the radiator halves with respected to Fig. 4), through the further channels, and through the second through holes (from pipe 34, through the bottom through hole, channel of the radiator between the holes and out from the top through hole).
Regarding claim 27, Robinson as modified further discloses wherein a first fluid manifold of a top bank (aligned bottom holes of the top bank in Fig. 3) is coupled at an end thereof to an inlet (36) for receiving a heat exchange fluid (from bottom bank).
Regarding claim 28, Robinson as modified further discloses wherein the second fluid manifold of the top bank is fluidly coupled to a first fluid manifold of an adjacent bank (the top aligned holes in the top bank is fluidly coupled to any aligned holes in the bottom bank since a water circuit is defined in the two banks in Fig. 3).
Regarding claim 29, Robinson as modified further discloses wherein one of the first fluid manifold and the second fluid manifold of each bank is fluidly coupled to one of the first fluid manifold and the second fluid manifold of a next, adjacent bank to facilitate the flow of fluid through each of the banks (any aligned holes in the any of top and bottom bank is fluidly coupled to any aligned holes in adjacent bank since a water circuit is defined in the banks in Fig. 3).
Regarding claim 30, Robinson as modified further discloses wherein the second fluid manifold of a bottom bank (aligned top holes of the bottom bank in Fig. 3) is coupled at an end thereof (right side) to a fluid outlet (pipe 36 which an outlet to the top bank).
Claims 3, 6, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 1,528,696) in view of Hedman (WO 90/13394 A1) as applied to claims 1 or 19 above, and further in view of Kesseli (US PGPub No. 2009/0211740).
Regarding claim 3, Robinson fails to disclose wherein the first sheet is diffusion bonded to the second sheet.
Kesseli discloses wherein the first sheet (1) is diffusion bonded to the second sheet (2, through bar 9, see paragraph 0042, noted that the “diffusion bonded” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113).
Kesseli also discloses that the bonding through the bar 9 is more cost effective and requiring minimal tooling (paragraph 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first sheet is diffusion bonded to the second sheet in Robinson as taught by Kesseli in order to reduce the cost of manufacturing the heat exchanger.
Regarding claim 6, Robinson fails to disclose wherein the heat transfer plate assemblies and the first spacers and the second spacers are diffusion bonded together.
Kesseli discloses wherein the heat exchange plate 1 and bar 9 are diffusion bonded together. Kesseli also discloses that the bonding through the bar 9 is more cost effective and requiring minimal tooling (paragraph 0042, also noted that the “diffusion bonded” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113).
Therefore, according to the teachings of Kesseli, the two spacers of Robinson in view of Hedman and the radiator 30 can be diffusion bonded together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat transfer plate assemblies and spacers are diffusion bonded together in Robinson as taught by Kesseli and Hedman in order to reduce the cost of manufacturing the heat exchanger.
Regarding claim 20, please see the rejection of claim 3 above.
Regarding claim 22, please see the rejection of claim 6 above.
Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 1,528,696) in view of Hedman (WO 90/13394 A1) as applied to claims 1 or 19 above, and further in view of Fetvedt (US PGPub No. 2013/0020063).
Regarding claim 8, Robinson fails to disclose wherein the channels extending along the surface of the first sheet comprise etched out channels along the first sheet.
Fetvedt discloses wherein the channels (312) extending along the surface of the first sheet (interior surface of the plate 302) comprise etched out channels along the first sheet (the channels 312 is etched on the surface of the plate 302, see paragraph 0030, also noted that the “etched” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the channels extending along the surface of the first sheet comprise etched out channels along the first sheet in Robinson as taught by Fetvedt in order to increase surface area to increase heat transfer (paragraph 0003 of Fetvedt).
Regarding claim 24, please see the rejection of claim 8 above.
Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US Patent No. 1,528,696) in view of Hedman (WO 90/13394 A1) as applied to claims 1 or 19 above, and further in view of Cachon (US PGPub No. 2017/0030660).
Regarding claim 9, Robinson fails to disclose wherein the channels extending along the surface of the first sheet are machined or laser cut into the first sheet.
Cachon discloses wherein the channels extending along the surface of the first sheet are machined or laser cut into the first sheet (the plate may have channels 1.1-1.3, see Fig. 5, that are machined onto the plate, see paragraph 0053, also noted that the “machined or laser cut” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113).
It is noted that the grooved pattern as a result of machining the plate surface increases heat transfer surface so that increases heat transfer efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the channels extending along the surface of the first sheet are machined or laser cut into the first sheet in Robinson as taught by Cachon in order to increase heat transfer surface for increasing heat transfer efficiency.
Regarding claim 25, please see the rejection of claim 9 above.
Claims 10 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hedman (WO 90/13394 A1) as applied to claims 1 or 19 above, and further in view of Urbanski (US PGPub No. 2017/0023311).
Regarding claim 10, Robinson fails to disclose wherein the first sheet is 3D printed.
Urbanski discloses wherein the first sheet is 3D printed (see paragraph 0009, also noted that the “3D printed” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first sheet is 3D printed in Robinson as taught by Urbanski in order to reduce or eliminate piecemeal assembly practices (paragraph 0018 of Urbanski).
Regarding claim 26, please see the rejection of claim 10 above.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedman (WO 90/13394 A1) in view of Matcham (GB 1277872 A) and Robinson (US Patent No. 1,528,696).
Regarding claim 31, Hedman discloses a bank of heat transfer plate assemblies for use in a heat exchanger, the bank of heat transfer plate assemblies comprising:
a plurality of heat transfer plate assemblies (plurality of plate pairs 2a and 2b) arranged generally parallel to each other (see Fig. 4), the heat transfer plate assemblies comprising:
a first sheet (2a) having channels (channels between fins 15, see Fig. 3) extending along a surface thereof (top surface of plate 2a); and
a second sheet (2b) bonded to the first sheet to enclose the channels between the first sheet and the second sheet (see Fig. 4), the first sheet and the second sheet together having a first through hole (2a2 in plates 2a and 2b, Figs. 2c and 4) extending from one side of the heat transfer plate assembly to an opposing side of the heat transfer plate assembly (the hole 2a2 extends through the top to bottom side of the plate pair 2a and 2b), near a first side edge (left side as shown in Fig. 2c) of the heat transfer plate assembly and in fluid communication with first ends (left ends) of the channels, and a second through holes (hole 2a2 on right side of Fig. 3 of the plate pair 2a and 2b) extending from one side of the heat transfer plate assembly to an opposing side of the heat transfer plate assembly (the hole 2a2 extends through the top to bottom side of the plate pair 2a and 2b), near a second side edge (right side of Fig. 3) of the heat transfer plate assembly and in fluid communication with second ends (right ends) of the channels to facilitate flow of the fluid through the first through holes, through the channels, and through the second through holes (flow travels through one of the hole at left side, through the channels in the fins and flows out from another hole at right side);
a plurality of first spacers and second spacers (spacers 10 in left end and right end of the plate pairs 2a and 2b, see Fig. 3) disposed between adjacent heat transfer plate assemblies (between the plate pairs, see Fig. 4) to space the adjacent heat transfer plate assemblies apart to facilitate a flow between the adjacent heat transfer plate assemblies (that defines gaps 1b for heat exchanging substance), the first spacers and the second spacers including holes (10a) extending therethrough,
wherein the heat transfer plate assemblies and the first and the second spacers in the bank are coupled together such that the first through holes of each of the heat transfer plate assemblies and holes of the first spacers form a first fluid manifold (the holes plate holes 2a2 and spacer holes 10a are align and coupled together to define a manifold 8a), and the second through holes of each of the heat transfer plate assemblies and holes of the second spacers form a second fluid manifold (the plate holes and spacer holes on an opposite side of the heat exchanger are align and coupled together to define a manifold on the opposite side), and the plurality of channels of each of the heat transfer plate assemblies extend from the first fluid manifold to the second fluid manifold (gaps 1b extend between the manifolds at each ends of the plate pairs 2a and 2b).
Hedman fails to explicitly disclose a plurality of flat heat transfer plate assemblies, a generally flat first sheet and a generally flat second sheet; and
Hedman fails to disclose a plurality of first spacers and second spacers disposed between adjacent heat transfer plate assemblies to space the adjacent heat transfer plate assemblies apart to facilitate a flow of bulk solids between the adjacent heat transfer plate assemblies.
Matcham discloses a plurality of flat heat transfer plate assemblies (a plurality of plate pairs 36 in heat exchanger 58, Fig. 3), a generally flat first sheet (a plate 36 in the plate pair, in a flat shape in Fig. 1) and a generally flat second sheet (the other plate 36 in the plate pair, in a flat shape in Fig. 1). Macham further discloses a generally flat first sheet having channels (passages B, Fig. 1) formed in a surface (the passages B are formed in a surface 40) thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of flat heat transfer plate assemblies, a generally flat first sheet and a generally flat second sheet in Hedman as taught by Matcham since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Robinson discloses a heat exchanger with radiators 30 that are spaced to provide gaps between the radiators 30 to facilitate a flow of bulk solids (grains) between the adjacent heat transfer plate assemblies (between each radiator 30).
It has been held that a "simple substitution of one known element for another to obtain predictable results” is obvious. Since both Hedman and Robinson disclose heat exchangers and their functions are known (i.e. to provide heat exchange to fluid or flowing solids), one of ordinary skill in the art could have substituted the fluid flowing in the gaps in Hedman for a flow of bulk solids in Robinson, and the results of the substitution would have been predictable. See MPEP 2143 B.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (specially the teaching of the flat plates in Matcham).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763